Citation Nr: 1624833	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  14-09 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1973 to June 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied the Veteran's claim of entitlement to a TDIU.  

The Board also observes that in her January 2014 VA Form 9, the Veteran expressed her desire for a Board videoconference hearing.  A Board videoconference hearing was scheduled to take place in May 2016; however, the Veteran failed to appear for the scheduled hearing and did not request that the hearing be rescheduled.  Accordingly, the Board considers the Veteran's request for a Board hearing withdrawn. See 38 C.F.R. § 20.704(d).  

The record reflects that in a May 2016 brief, the Veteran's representative noted that the record included additional evidence that had not been reviewed by the Agency of Original Jurisdiction.  Additionally, the Veteran's representative provided that the Veteran waived review of the evidence by the AOJ and requested that the Board decide the Veteran's appeal on its merits.  As such, the Board concludes that it may adjudicate the claim with no prejudice to the Veteran.  See 38 C.F.R. § 20.1304(c).  

This is a paperless appeal located on the Veterans Benefits Management System.  Documents contained on the Virtual VA paperless claims processing system include treatment records from the Augusta VA Medical Center (VAMC) dated between January 2005 and February 2006, treatment records from the Columbia VAMC dated between October 1996 and December 2013, a November 2013 addendum to the July 2013 VA respiratory examination, and a December 2013 VA hearing loss/tinnitus examination report.  Other documents found on Virtual VA are either duplicative of the evidence of record or not pertinent to the present appeal.  

The issue of entitlement to service connection for scoliosis has been raised by the record in an April 2014 statement filed by the Veteran, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's service-connected disabilities render her unable to secure and follow substantially gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

	Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The RO provided pre-adjudication VCAA notice, by letter, in October 2006; therefore, VA has fulfilled its duty to notify the Veteran.  

	Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Service treatment records, post-service VA and private medical treatment records, Social Security Administration (SSA) records, and lay statements have been associated with the record.  

With respect to private treatment records, the Board finds that all appropriate attempts have been made to obtain adequately identified records.  The Board observes that in connection with her claim of entitlement to service connection for her respiratory disability, which preceded the instant TDIU claim, the Veteran submitted a VA Form 21-4142, authorizing VA to obtain records from Dr. Roundtree and from Good Shepherd Medical Center that might have pertained to treatment for flu and/or virus(es).  The Veteran was informed of VA's inability to obtain these records in January 2006, and in February 2006, the Veteran notified VA that she did not have copies of these treatment records.  The Board also notes that treatment records from Good Shepherd were previously associated with the Veteran's claims file in October 1996.  In light of this history, the Board finds that VA has made reasonable efforts to obtain adequately identified private treatment records, and no further efforts are required for VA to comply with its duty to assist.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  

The Board observes that in developing the Veteran's claim, the RO was unable to obtain information from the Veteran's previous employers.  As set forth in an October 2006 letter and the December 2006 rating decision, the Veteran did not include the names and complete mailing addresses for previous employers in her September 2006 TDIU application; as such, the Veteran was asked to provide this information, but she failed to do so.  Moreover, she did not include this information in the TDIU applications she subsequently filed during the pendency of the appeal in June 2012 and February 2013.  Thus, the Board finds that VA has made reasonable efforts to obtain information from previous employers, and no further efforts are required for VA to comply with its duty to assist.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1); Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (noting that VA's duty to assist is not a "one-way street" and that a claimant has a duty to cooperate with VA in developing evidence to support a claim).  

In general, VA must provide a medical examination or obtain a medical opinion when necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran was afforded several VA examinations pertaining to her service-connected disabilities during the course of this appeal.  The Board has carefully reviewed the VA examination reports and finds that the examinations, taken as a whole along with other medical evidence of record, contain sufficient findings to determine whether entitlement to a TDIU is warranted.  Thus, the Board finds that it has no further duty to obtain a VA examination or medical opinion prior to adjudicating the instant appeal.  See 38 C.F.R. § 3.326.  

As there is no indication of any outstanding relevant evidence, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to her claim is required for VA to comply with its duty to assist.  

II.  Entitlement to a TDIU

The Veteran has claimed that she is unable to work due to several service-connected disabilities, including obstructive ventilator defect, also claimed as a fungus disease of the lungs (respiratory disability); residual scars on the chest following a thoracotomy; right ear hearing loss; and tinnitus; in addition to conditions for which the Veteran has been denied service connection, including blindness, rheumatoid arthritis, and migraine headaches.  After a review of the evidence of record, the Board finds that entitlement to a TDIU is not warranted.  

	Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15.  

"Substantially gainful" employment is employment that is "ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991) (adding that the definition of substantially gainful employment suggests a living wage).  Marginal employment is not considered substantially gainful employment. See 38 C.F.R. § 4.16(a); see also Moore, 1 Vet. App. at 358 ("The ability to work only a few hours a day or only sporadically is not the ability to engage in substantially gainful employment.").  

A TDIU may be assigned if the schedular rating is less than total when it is found that the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See §§ 38 C.F.R. 3.340, 3.341, 4.16(a).  If there is only one such service-connected disability, it must be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  If there are two or more such disabilities, at least one disability must be rated at 40 percent or more, and there must be sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  Id.  Where applicable, disabilities resulting from a common etiology are considered a single disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  

Where the schedular criteria set forth above are not met, but a veteran is nonetheless found to be unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  

Finally, a TDIU claim presupposes that the rating for the service-connected condition is less than 100%, and only asks for TDIU because of subjective factors that the objective rating does not consider.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Thus, in evaluating a veteran's employability, consideration may be given to her level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or to impairment caused by non-service-connected disabilities. See 38 C.F.R. §§ 3.341(a), 4.16, 4.19.  

	Factual Background and Analysis

As set forth in her September 2006, June 2012, and February 2013 TDIU applications, in addition to her January 2014 VA Form 9 and statements submitted in June 2012 and February 2013, the Veteran maintains that her service-connected respiratory disability, right ear hearing loss, scars, and tinnitus prevent her from securing or following any substantially gainful occupation.  The Board observes that while the Veteran has claimed that blindness, migraine headaches, and constant pain from rheumatoid arthritis have also prevented her from doing so, service connection for these conditions was denied in a November 2013 rating decision.  The Board notes that left ear hearing loss was denied in a July 2004 rating decision.  

In her TDIU applications, the Veteran reported that she last worked full-time in November 1999, which is when she maintains that she became too disabled to work.  According to her September 2006 application, she worked for 40 to 50 hours per week as a telemarketer from September 2000 to April 2001, and she left this job due to her disabilities.  Specifically, the Veteran provided that she had to strain to hear customers.  Prior employment includes working 30 to 39 hours per week as a prep cook from October 1999 to November 1999, 40 hours per week as a telemarketer from September 1996 to May 1997, and varied hours per week as a carrier for the U.S. Postal Service from October 1994 to January 1996.  According to the Veteran's TDIU applications, she completed high school, but not any other education or training before becoming too disabled to work.  

The Veteran's service-connected disabilities include her respiratory disability, rated at 10 percent as of August 28, 1996, and 60 percent as of March 29, 2006; right ear hearing loss, rated at 10 percent as of August 28, 1996; scars, chest, residuals of thoracotomy, rated as noncompensable as of June 5, 1976, and 10 percent as of August 4, 2003; tinnitus, rated at 10 percent as of June 28, 2012; and residuals of thoracotomy with excision of hilar mass, rated as noncompensable as of June 5, 1976.  The Veteran's combined evaluation for VA compensation purposes has been 70 percent since March 29, 2006.  The Veteran's service-connected disabilities have therefore met the percentage rating standards for a schedular TDIU throughout the course of this appeal.  See 38 C.F.R. § 4.16(a).  However, even though the Veteran meets the threshold requirement for obtaining a schedular TDIU, the Board must consider whether her service-connected disabilities preclude her from securing and following substantially gainful employment.  See 38 C.F.R. §§ 3.341, 4.16(a); see also Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

In February 2002, SSA found the Veteran to be disabled as of June 2001.  The primary diagnoses associated with SSA's determination are rheumatoid arthritis and other inflammatory polyarthropathies; the secondary diagnoses are other and unspecified arthropathies, in addition to degenerative joint disease.  According to the SSA disability report associated with her claim for Social Security Disability benefits, the Veteran reported that arthritis in her hip, bone spur(s) in her back, and associated pain in her lower back, hips, and legs limited her ability to work by preventing her from being able to sit or stand for any period of time.  The Veteran also maintained that these conditions caused sleep difficulties, which further limited her ability to work.  

According to a March 2006 VA examination report pertaining to the Veteran's respiratory disability, the Veteran's current complaints included difficulty breathing, which began in 1974, when she was treated for pneumonia and a fungus of the lung, which required a thoracotomy.  The Veteran reported an occasional daily cough and some shortness of breath following exertion for as little as 50 yards.  The Veteran was not receiving medical treatment for her symptoms.  Pulmonary function testing indicated that the Veteran had moderate obstructive ventilator defect; the examiner noted that pulmonary defect might have been associated, at least in part, with the Veteran's longstanding history of smoking.  

The Veteran underwent a VA scars examination in October 2006.  According to the examination report, the Veteran complained of irritation of her post-thoracotomy scar when wearing a bra and reported an occasional throbbing pain and soreness at the posterior aspect the scar.  On physical examination, a curvilinear thoracotomy scar near the eighth rib on the left-hand side measured 35 cm x 5mm; two smaller scars below the rib cage, attributed to chest tubes, measured 2.5 cm x 5 mm each.  There was no pain at the scars on examination, and no adherence to underlying tissue was noted.  The scars appeared superficial and were not unstable.  There was no induration or inflexibility of the skin, nor was there limited motion of the scar.  

The Veteran was afforded a VA scars examination in July 2013.  According to the examination report, none of the scars on the Veteran's trunk were painful or unstable, and they did not result in limitation of motion.  The examiner also noted that the Veteran's scars did not impact her ability to work.  

The Veteran underwent VA respiratory examinations in July and September 2013.  The diagnosis pertaining to her respiratory disability was coccidiodomycosis of the lung, status post thoracotomy.  The Veteran's reported symptoms included night sweats and involuntary jerking.  The Veteran also provided that she experienced intermittent coughing approximately twice per year that was occasionally productive but generally dry.  The Veteran reported shortness of breath occurring approximately twice per month, particularly when trying to talk on the telephone.  Her respiratory condition did not require the use of oral or parenteral corticosteroid medications, inhaled medications, oral bronchodilators, antibiotics, or oxygen therapy.  Pertinent physical findings, complications, conditions, signs, and/or symptoms included the fact that the Veteran smoked tobacco.  Pulmonary function testing was not performed; however, the July 2013 examiner noted that because the Veteran had smoked tobacco for years, limitation in pulmonary function might have been predominantly due to the Veteran's smoking.  The July 2013 examiner opined that the Veteran's respiratory disability did not impact her ability to work.  The September 2013 examiner provided that the Veteran's coccidiodomycosis and post-thoracotomy scars/residuals had no significant effects on physical or sedentary employability, adding that there was no record of treatment for a current pulmonary condition.  The examiner also noted that with respect to the impact of her disabilities on her ability to work, the Veteran reported that she could not tolerate standing for a long time, or stoop down, due to her back, knee, and hip pain, and she noted that she was legally blind.  

A November 2013 addendum to the July 2013 VA respiratory examination report included pulmonary function test results from October 2013.  The Veteran's diffusion capacity of carbon monoxide (DLCO) score, which most accurately reflected the Veteran's level of disability, was 28 percent of predicted value.  Based on this score, the Veteran was found to have mild restrictive defect and no obstructive defect.  The examiner added that the Veteran's DLCO results were "very low," which indicated possible pulmonary vascular disease.  

According to a July 2013 VA hearing loss/tinnitus examination report, the Veteran's hearing loss impacted her ordinary conditions of daily life, including the ability to work.  Specifically, the Veteran reported that she experienced difficulty following the direction of sound, in addition to hearing background noise.  The Board observes that the examination report does not specify whether any impact on the Veteran's ability to work was attributed to the right ear, left ear, or both.  According to the examination report, the Veteran's tinnitus did not impact ordinary conditions of daily life, including the ability to work.  

In September 2013, the examiner rendered a supplemental opinion concerning the functional impact of the Veteran's hearing loss and tinnitus disabilities.  With respect to the Veteran's right ear, the examiner noted that the Veteran had profound sensorineural hearing loss.  However, the examiner opined that the Veteran should be able to function well in any position for which she had proper training and expertise, as long as she was not required to localize sounds.  The examiner added the Veteran would have difficulty hearing with certain background noise given her reliance on her right ear for hearing and that it would not be advisable for the Veteran to work in a hazardous noise environment, as her residual hearing must be protected.  The examiner opined that the Veteran's tinnitus would not impact ordinary conditions of daily life, including the ability to work.  

The Veteran was afforded VA general medical, scars, respiratory conditions, and hearing loss/tinnitus examinations in December 2013.  Based on the scars examination report, the Veteran reported a throbbing sensation and pain radiating to her left shoulder that was attributed to her post-thoracotomy scars.  None of the scars were noted to be unstable.  The examiner provided that none of the scars resulted in limitation of function.  However, the examiner indicated that the Veteran's scars impacted her ability to work; specifically, the Veteran had significant pain and tenderness around the scar, as well as point tenderness on the chest wall that was consistent with costochondritis, which limited her ability to raise her left arm, lift items, hold items, and hindered her from maintaining or securing gainful employment, either sedentary or physical.  

The December 2013 respiratory conditions examination report provided that the Veteran continued to have night sweats and involuntary movements (or shaking) that wake her at night.  Her disability did not require the use of medications, oral bronchodilators, or oxygen therapy.  The examination report referenced the October 2013 pulmonary function testing results, and the examiner's interpretation was mild restrictive ventilatory defect with severe reduction in DLCO.  The examiner noted that the Veteran's respiratory condition did impact her ability to work.  Specifically, the Veteran reported that she had shortness of breath with exertion, which caused dizziness and resulted in falls.  The examiner added that the Veteran's respiratory disability, especially her severe reduction in DLCO, causes impairment in securing or maintaining gainful employment.  The Board observes that the November 2013 addendum to the July 2013 VA respiratory conditions examination report suggested that the Veteran's DLCO results might be attributed to possible pulmonary vascular disease, a non-service connected condition.  The Board will nevertheless assume, for the purposes of this decision, that the December 2013 examiner considered the DLCO score as part of the Veteran's respiratory disability picture.  

The December 2013 hearing loss/tinnitus examiner noted that the Veteran's hearing loss did not impact ordinary conditions of daily life, including the ability to work.  However, the Veteran's tinnitus was noted to impact ordinary conditions of daily life including the ability to work, as the Veteran reported constant static sounds that generate migraine headaches.  

According to the general medical examination report, the Veteran had additional conditions that impacted her ability to work, specifically, the Veteran reported that her non-service connected scoliosis and bone spurs in the knee and foot contributed to her inability to maintain employment, either sedentary or physical.  She also reported that she had debilitating headaches that prevented her from maintaining employment.  

The Veteran's VA treatment records show that in October 2012, she was prescribed a cream for inflammation around her scars, and in July 2015, the Veteran complained of a recurrent cough and congestion for several days.  The Veteran was treated for acute bronchitis, and the clinical impression included tobacco abuse.  

When considering the Veteran's service-connected disabilities and their impact on her occupational functioning, the evidence of record is against a finding that the Veteran's service-connected disabilities preclude her from securing or following a substantially gainful occupation.  Although the Veteran has maintained that her service-connected disabilities prevent her from doing so, this assertion is inconsistent with other, more probative evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In this regard, the Board finds that the VA examination reports, taken as a whole, offer the strongest and most persuasive evidence regarding the impact of the Veteran's service-connected disabilities on her occupational functioning.  

As noted above, the July and September 2013 VA examiners concluded that neither the Veteran's respiratory disability, scars, nor tinnitus, when considered individually, impacted the Veteran's ability to work.  In September 2013, the VA respiratory conditions examiner added that the Veteran's respiratory and scar disabilities had no significant effects on her ability to maintain physical or sedentary employment and stressed that there was no record of treatment for a current pulmonary condition.  The examiner's notation regarding treatment for pulmonary conditions is consistent with the Veteran's medical evidence of record.  For instance, aside from treatment for acute bronchitis in July 2015, which appears to have been attributed, at least in part, to tobacco abuse, the record does not indicate that the Veteran has sought treatment for her service-connected respiratory disability.  Additionally, the September 2013 VA audiologist opined that although the Veteran had profound sensorineural loss involving her right ear, she should nevertheless be able to function well in any position for which she is qualified and has adequate training, provided it does not require her to localize sounds.  

The Board acknowledges that there are differing medical opinions as to the functional impact of the Veteran's service-connected disabilities.  For instance, the December 2013 examiner opined that the Veteran's scars hindered her ability to maintain or secure sedentary or physical employment due to significant pain and tenderness around her scar, in addition to point tenderness on her chest wall that limits her ability to raise her left arm, and to lift and hold certain items.  However, the examiner also provided that the Veteran's scars did not result in limitation of function.  Additionally, the examiner noted that with respect to the respiratory disability's functional impact, the Veteran reported shortness of breath on exertion, which caused dizziness and falling.  The examiner opined that the Veteran's respiratory disability, particularly her severe reduction in DLCO, caused impairment in securing or maintaining substantially gainful employment.  Finally, with respect to the Veteran's tinnitus and its impact on her ability to work, the December 2013 hearing loss/tinnitus examination report provides that the Veteran reported a constant static sound that generates migraine headaches.  

Notwithstanding the December 2013 VA medical opinions, the record of evidence is against a finding that the Veteran's service-connected disabilities prevent her from being able to obtain and secure substantially gainful employment.  The Board acknowledges that the December 2013 examiner's opinions indicate that the Veteran's service-connected disabilities hinder or impair her ability to perform certain work in both sedentary and physical capacities, particularly if such work required a certain degree of exertion or if it required the Veteran to raise, or lift or hold items with, her left arm.  However, the question before the Board is not whether the Veteran's service-connected disabilities hinder or impair her ability to secure and maintain substantially gainful employment, as rating criteria for service-connected disabilities contemplate impairment in earning capacity resulting from such disabilities, and the degrees of disability, in general, compensate for considerable loss of working time.  See 38 C.F.R. § 4.1.  Instead, the Board must determine whether the evidence establishes that the Veteran is unable to secure and follow any substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. § 4.16.  

In light of the foregoing, the Board concludes that the most probative evidence of record weighs against a finding that the Veteran's service-connected disabilities preclude her from securing or following substantially gainful employment.  When considering the VA medical opinions as a whole, the Board finds that although the competent medical evidence of record establishes that the Veteran's service-connected disabilities affect her ability to perform in certain occupational environments, the evidence fails to indicate that such disabilities prevent her from securing or maintaining any type of substantially gainful employment.  

The Board has also considered the Veteran's previous work experience, including her last position as a telemarketer.  The Board further acknowledges that given her right ear hearing loss, she may not be able to perform similar work, particularly in light of the September 2013 VA examiner's opinion that the Veteran might not be able to function well in an occupation that would require her to localize sounds.  Nevertheless, particularly when considering the Veteran's varied work experience and educational background, the evidence indicates that the Veteran's service-connected disabilities do not preclude her from all substantially gainful employment.  

The Board also acknowledges and credits the Veteran's assertion that she is unable to work due to his service-connected disabilities.  Here, the Veteran's contention that she is precluded from obtaining and engaging in any substantially gainful employment by reason of her service-connected disabilities is outweighed by other evidence of record, particularly, the findings of the VA examiners set forth above.  See Caluza, 7 Vet. App. at 511.  Moreover, the Veteran's TDIU applications, statements submitted in support of her claim, and reports made to September and December 2013 VA examiners indicate that she has attributed her inability to work, at least in part, to other, non-service connected disabilities, such as blindness, migraine headaches, and rheumatoid arthritis.  For instance, based on June 2012 and February 2013 statements, the Veteran indicated that she used to be absent from work more days than not due to severe headaches and unbearable, constant pain attributed to rheumatoid arthritis.  At the September 2013 VA respiratory examination, the Veteran reported that with respect to her employability, she could not tolerate standing for long periods of time due to back, knee, and hip pain, and she noted that she was legally blind.  Similarly, according to the December 2013 general medical examination report, the Veteran stated that these conditions, in addition to debilitating headaches, contributed to her inability to maintain employment.  Further, the Veteran applied for, and received, Social Security Disability benefits based on non-service connected rheumatoid arthritis and other arthropathies.  However, with respect to entitlement to a TDIU, VA may only consider the effect of service-connected disabilities on one's ability to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16.  While the evidence of record, including the Veteran's statements, indicates that the Veteran's service-connected disabilities might affect her ability to engage in employment that would involve a certain degree of exertion, necessitate localizing sounds, or require particular activities, such as raising, lifting, or holding items with her left arm, it weighs against a finding that service-connected disabilities alone would prevent her from obtaining and sustaining any kind of employment, including sedentary employment.  Accordingly, entitlement to a TDIU is not warranted.  

Finally, the Board acknowledges that SSA granted disability benefits in February 2002 for rheumatoid arthritis, other inflammatory polyarthropathies, other unspecified arthropathies, and degenerative joint disease, effective June 2001.  However, the Board is not bound by the SSA's findings of disability or unemployability because there are significant differences in the definition of "disability" under the Social Security and VA systems.  See, e.g., Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Moreover, as SSA's determination was based on non-service connected disabilities, it does not tend to suggest that the Veteran is prevented from securing and maintaining substantially gainful employment due to service-connected disabilities alone.  

As the Veteran's service-connected disabilities have met the percentage rating standards for schedular TDIU throughout the course of his appeal, it is not necessary to refer his case to the Director of the Compensation and Pension Service for extra-schedular consideration.  See 38 C.F.R. § 4.16(a)-(b).  

The Board does not doubt that the Veteran's service-connected disabilities have some impact on her employability.  However, the 70 percent schedular evaluation currently in effect contemplates industrial impairment resulting from her service-connected disabilities.  See 38 C.F.R. § 4.1.  In considering the evidence of record, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to a TDIU is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


